DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,169,266 Hughes in view of US 2013/0270269 Lewis and US 2015/0166844 Clarke et al.
Regarding claim 5, Hughes teaches a decorated-part of which a fine decoration is provided on a surface of the decorated part (column 1, lines 6-10) by a laser-processed (column 3, lines 6-10) groove 28 (column 8, line 19), the decorated part comprising
a base-material 68 (column 11, lines 5-7);
the first base coat-layer 40 formed on a surface of the base-material (column 8, line 64 - column 9, line 5);
at least one second base coat-layer 42,44 formed on a surface of the first base coat-layer (figure 5b); and
a surface coat-layer 46 formed on the second base coat-layer (figure 5b), a thickness of the surface coat-layer is greater than that of the second base coat-layer (column 11, lines 18-21, 
the first base coat layer being colored in white (column 9, lines 31-38, when white and black are oppositely placed from that shown in the figures), invisible, and having no surface design (figure 5B) and
wherein the exposed area is at the bottom of the first laser-processed groove (figure 5B). 
Hughes does not teach the claimed depths of the laser processed grooves or the visible top surface. Lewis teaches laser-processed decoration of a substrate where the laser ablates layers of a surface to reveal colored layers underneath (abstract and paragraph 0044), including 
a first laser-processed groove that goes through the surface coat-layer L2 and partially exposes the second base coat-layer L1 but does not expose the first base coat layer (paragraph 0092), and a second laser-processed groove, which has a groove depth less than a groove depth of the first laser-processed groove, and the second laser-processed groove does not penetrate the surface coat-layer L2 (paragraph 0092 and figure 10),
the surface coat layer, including the second laser-processed groove, being a single layer colored in black (paragraph 0094), an entire surface of the surface coat-layer being totally visible (figure 10),
the second base coat layer being colored in a chromatic color (red) brighter than the color of the surface coat layer (black, paragraph 0094), a top surface of the second base coat layer being partially visible (figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the groove depth and exposed top surface of Lewis in the product 
Neither Hughes nor Lewis teaches that the base material is made of resin or the roughness of the exposed area. Clarke teaches a decorated film including regions of decoration at different depths in the layers, where in base material is made of resin (paragraph 0038, plastic) and the roughness (Ra) of the exposed area is 2 µm or less (paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Clarke’s resin as the base material in the product of Hughes because it is easily textured and formed (as discussed in paragraph 0038). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to use the roughness of 2 microns or less of Clarke in the product of Hughes because this roughness allows for discernment of designs and images (paragraph 0017, where high- and low-gloss regions appear visually different).
Please note, claims 5, 11 and 12 include product by process language (laser-processed).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Hughes teaches the limitation.
Regarding claim 11, Hughes teaches that the width of a first laser-processed groove (right-most groove in the figure) is greater than a width of a second laser-processed groove (left-side grooves in the figure, figure 2B). Hughes does not explicitly teach that the wider and narrower grooves are the same grooves as those in figure 5B. However, one reading Hughes as a whole would appreciate that Hughes is not limited to embodiments of different width grooves or different depth grooves, but that both variations may be used together when so desired by the application for the final product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the width variations together with the depth variations for each groove based on the desired final product.
Regarding claim 12, Hughes in view of Lewis teaches that the second laser-processed groove (left side of groove 100) is spaced from a side wall of the first laser-processed groove 100 such that a portion of the surface coat layer is positioned between the side wall and the second laser processed groove (figure 10). 

Response to Arguments
Applicant's arguments filed February 25, 2021, have been fully considered but they are not persuasive.
Applicant argues that Hughes and Lewis are not analogous art. However, both references are drawn to the use of laser processing grooves for altering visual effects. Applicant further 
Applicant argues that the second base coat layer must be shown as a monochromatic groove. However, this feature is not claimed. The claim requires only that the second base coat layer is exposed. The blending of colors is not excluded from the claim. 
Applicant argues that the purpose of the invention is not shown in the prior art. However, Applicant has not shown that the prior art would not produce the same effects as that of the invention. Color contrast still exists in the product of Lewis. The presence of blended colors does not exclude the presence of contrast. 
Applicant argues that Hughes in view of Lewis teaches color changing, a feature that does not concern the surface layer. It is unclear why this is relevant to the teaching of claim 5. 
Applicant argues that Lewis does not teach the first base coat layer as white. This feature is taught by Hughes. 
Applicant argues that a white first base coat layer is unexpected. However, Applicant does not explain why this unexpected, or how that proves the invention novel. If Applicant is trying to prove unexpected results, data or evidence should be provided. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781